Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The submission entered November 30, 2021 in response to an Office Action mailed August 30, 2021 is acknowledged.
Claims 1-20 are pending.  Claim(s) 17 is/are currently amended. 

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach the lift pin assembly is configured to move a plurality of substrate carriers between the first magnetic levitation track and the second magnetic levitation track. Applicant argues Van der Meulen fails to teach this element because the lift assembly of Van der Meulen is located in a secondary chamber, outside the chamber housing the first and second tracks. Van der Meulen discloses a lift (8140) to facilitate transfer a work piece between different cart levels, therefore, the lift would be able to move workpieces between tracks. Van der Meulen does not disclose a lift pin assembly, and is not used to disclose a lift pin assembly. It is noted that Bonora discloses a lift assembly [Para. 85] that moves shuttles (312a,312b) between rails (304a,304b) to create rail jumping for dynamic wafer routing. This would imply the lift is inside the transfer chamber (302). Therefore, Bonora discloses a lift assembly is configured to move a plurality of substrate carriers between the first magnetic levitation track and the second magnetic levitation track. Bonora disclose the form of the lift assembly as a bellows lift mechanism, therefore, does not disclose a lift pin assembly. Toda 
Applicant's arguments appear directed toward the deficiencies of the Van der Meulen reference, however, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. (US Pub 20120213614 A1) in view of van der Meulen et al. (USPN 8197177) and Toda et al. (USPN 6394733).
Regarding Claim(s) 1, Bonora et al. teaches a transfer chamber (302) for an electronic device processing system, comprising: a first magnetic levitation track (304a, 314a) disposed at a first height within the transfer chamber; a second magnetic levitation track (304b, 314b) disposed at a second height within the transfer chamber; and at least one lift assembly [Para. 85, "lift mechanism"] configured to move a plurality of substrate carriers in a vertical direction between the first magnetic levitation track and the second magnetic levitation track. Bonora et al. fails to teach the first magnetic levitation track has a face-up orientation configured to generate a first magnetic field above the first magnetic levitation track; the second magnetic levitation track has a face-down orientation configured to generate a second magnetic field below the second magnetic levitation track; and a lift pin assembly. van der Meulen et al. (USPN 8197177) teaches a transfer chamber (6150) for an electronic device processing system, comprising: a first In re Japikse, 86 USPQ 70. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to rearrange the levitating tracks of Bonora et al. such that the first magnetic levitation track has a face-up orientation configured to generate a first magnetic field above the first magnetic levitation track and the second magnetic levitation track has a face-down orientation configured to generate a second magnetic field below the second magnetic levitation track as taught by van der Meulen et al. in order to provide levitating force on the carriers. Toda et al. (USPN 6394733) teaches a lift pin assembly (16) mounted on a bellows (17) to raise and lower a substrate (14) for processing. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Bonora et al. to include a lift pin assembly to lift carriers since the elements were known in the 
Regarding Claim(s) 3, Bonora et al. teaches the transfer chamber comprises a plurality of ports (30), and wherein each of the plurality of ports is configured to permit access to a process chamber (16). 
Regarding Claim(s) 4, Bonora et al. teaches the transfer chamber comprises a length and a width, wherein a first dimension of the length is orders of magnitude greater than a second dimension of the width, and wherein the plurality of ports are disposed along the length of the transfer chamber. Figures 4 and 5 show a transfer chamber (102) that has a length and width, the length being orders of magnitude greater than the width with the ports (30) disposed along the length of the transfer chamber.
Regarding Claim(s) 5, Bonora et al. teaches a load lock, wherein the load lock is disposed at a first end of the transfer chamber along the width of the transfer chamber. Figure 4 shows a load lock at the left end of the transfer chamber along the width of the transfer chamber. Also, claim 5 of the document discloses a load lock. Bonora et al. fails to teach an additional port configured to permit access to a load lock, wherein the additional port is disposed at a first end of the transfer chamber along the width of the transfer chamber. van der Meulen et al. teaches a transfer chamber (6150, see Figure 81) separated from a load lock (7410) by a port (6180). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a port between a transfer chamber and a load lock to separate the respective atmospheres.
Regarding Claim(s) 6, Bonora et al. teaches the width of the transfer chamber is not less than a width of a substrate (see Figure 11B).
Regarding Claim(s) 7, Bonora et al. teaches the first magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a first direction along the length of the transfer chamber, and wherein the second magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a second direction along the length of the transfer chamber, wherein the second direction is opposite the first direction. Paragraph 54 discloses "the wafer transport enclosure 102 will include multiple tracks so that the shuttles may pass each other, and travel in different directions." Therefore, the first and second magnetic levitation tracks would be configured to move shuttles in opposite directions.
Regarding Claim(s) 8, Bonora et al. teaches a substrate carrier of the plurality of substrate carriers comprises an end effector (230) for holding a substrate, wherein at least one of the first magnetic levitation track or the second magnetic levitation track is configured to cause the substrate carrier to rotate to place the substrate into a process chamber. Bonora et al. teaches a carrier (shuttle 212) having an end effector (230) and a levitation track (220) that is configured to cause the carrier to rotate to place a substrate in a chamber [Para. 73-79].
Regarding Claim(s) 9, Bonora et al. shows (Figure 11B) openings in the side walls of the transfer chamber, at least a first subset of the openings have a transfer plane that is accessible to substrate carriers engaged with the first magnetic levitation track. Bonora et al. fails to teach the plurality of ports are a plurality of slit valves, wherein a first transfer plane of at least a first subset of the plurality of slit valves is accessible to substrate carriers of the plurality of substrate carriers that are engaged with the first magnetic levitation track. van der Meulen et al. teaches a wafer transport system having a plurality of ports (valves 4006,30004,6180), which are disclosed as slit valves [Col. 24:46-55]. The slit valves would inherently have a transfer plane which be accessible to carriers in order for the substrates to move through the system. It would have been 
Regarding Claim(s) 10, Bonora et al. shows (Figure 11B) openings in the side walls of the transfer chamber, at least a second subset of the openings have a transfer plane that is accessible to substrate carriers engaged with the second magnetic levitation track. Bonora et al. teaches the limitations described above, yet fails to teach a second transfer plane of a second subset of the plurality of slit valves is accessible to substrate carriers of the plurality of substrate carriers that are engaged with the second magnetic levitation track. van der Meulen et al. teaches the slit valves, as described above. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to make the transfer plane of a second subset of the plurality of slit valves accessible to substrate carriers of the plurality of substrate carriers that are engaged with the second magnetic levitation track in order to transfer substrates to and from the track.
Regarding Claim(s) 11, Bonora et al. shows (Figure 11B) openings in the side walls of the transfer chamber, at least some of the openings have a first transfer plane and a second wafer transfer plane that is above the first wafer transfer plane, the first wafer transfer plane is accessible to substrate carriers of the plurality of substrate carriers that are engaged with the first magnetic levitation track and wherein the second wafer transfer plane is accessible to substrate 
Regarding Claim(s) 12, Bonora et al. teaches the limitations described above, yet fails to teach the plurality of ports are a plurality of slit valves, wherein a common transfer plane of at least some of the plurality of slit valves is accessible to substrate carriers of the plurality of substrate carriers that are engaged with the first magnetic levitation track and to substrate carriers of the plurality of substrate carriers that are engaged with the second magnetic levitation track. van der Meulen et al. teaches the slit valves, as described above. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a plurality of slit valves for the plurality of ports as taught by van der Meulen et al. for their known purpose. It would have been obvious before the effective filing date of the claimed In re Japikse, 86 USPQ 70.  Providing a common transfer plane would allow for a simplification of the transfer chamber as only a single valve would need to be opened for transfer of the substrates rather than multiple valves, depending on which track the substrate is moving.
Regarding Claim(s) 13, Bonora et al. fails to teach the first track and the second track are spaced apart a distance of about 40 mm to about 300 mm. However, Bonora et al. discloses wafer sizes of 300mm [Para. 17]. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Also a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Absent evidence of the criticality of the claimed spacing, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to space the tracks apart by a desired distance as engineering expedient.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. in view of van der Meulen et al. and Toda et al. as applied to claim 1 above, and further in view of Korean Document (KR 101386685 B1, copy provided by applicant, machine translation attached, hereafter '685).
Regarding Claim(s) 2, Bonora et al. teaches a plurality of substrate carriers (312) configured to move along the first magnetic levitation track and the second magnetic levitation track, wherein each substrate carrier of the plurality of substrate carriers comprises a magnet .
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. (US Pub 20120213614 A1) in view of van der Meulen et al. (USPN 8197177), Korean Document (KR 101386685 B1, copy provided by applicant, machine translation attached, hereafter '685) and Toda et al. (USPN 6394733).
Regarding Claim(s) 14, Bonora et al. teaches an electronic device processing system, comprising: a transfer chamber (302) comprising: a first magnetic levitation track (304a, 314a) disposed at a first height within the transfer chamber; a second magnetic levitation track (304b, 314b) disposed at a second height within the transfer chamber; a plurality of substrate carriers (312) configured to move along the first magnetic levitation track and the second magnetic levitation track, wherein each substrate carrier of the plurality of substrate carriers comprises a magnet (322) on a bottom of the substrate carrier to interact with the first magnetic field and the second magnetic field; and at least one lift assembly [Para. 85, "lift mechanism"] configured to In re Japikse, 86 USPQ 70. It would have been obvious before the 
Regarding Claim(s) 15, Bonora et al. teaches a second load lock (Figure 4 shows a first and second load lock) and discloses that a vertically layered transport tunnel provides bi-directional motion for the shuttles as well as floor space savings. Bonora et al. teaches the limitations described above, yet fails to teach the first load lock is accessible to substrate carriers of the plurality of substrate carriers that are engaged with the first magnetic levitation track, the electronic device processing system further comprising: a second load lock stacked above the first load lock at the end of the transfer chamber, wherein the second load lock is accessible to substrate carriers of the plurality of substrate carriers that are engaged with the second magnetic levitation track. However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Stacking of the load locks would provide 
Regarding Claim(s) 16, Bonora et al. teaches the limitations described above, yet fails to teach  a first height of the transfer chamber at the end of the transfer chamber near the first load lock is greater than a second height of a remainder of the transfer chamber, the transfer chamber further comprising: a lift pin assembly configured to move a substrate carrier of the plurality of substrate carriers that is positioned in front of the first load lock in a vertical direction to cause the substrate carrier to reach a transfer plane that is above the second height. Toda et al. teaches a lift pin assembly, as described above. Absent evidence of the criticality of the claimed arrangement, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to arrange and size the system as desired as engineering expedient to fit the working space and to move the substrates as desired. Further, providing a lift pin assembly to move the carriers would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art since the elements were known in the art and one of ordinary skill, using known methods, could have combined the elements and achieved predictable results. 
Regarding Claim(s) 17, Bonora et al. teaches the transfer chamber comprises a length and a width (as described above), wherein a first dimension of the length is orders of magnitude 
Regarding Claim(s) 18, Bonora et al. teaches (as described above) the first magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a first direction along the length of the transfer chamber, and wherein the second magnetic levitation track is configured to move one or more of the plurality of substrate carriers in a second direction along the length of the transfer chamber, wherein the second direction is opposite the first direction.

Allowable Subject Matter
Claims 19 and 20 are allowed.
Applicant is directed to the Office Action of August 30, 2021 for a statement of the reasons for allowance of claims 19 and 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653